Case 19-30757   Doc 38-5     Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Assignment Page 1 of 4
Case 19-30757   Doc 38-5     Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Assignment Page 2 of 4
Case 19-30757   Doc 38-5     Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Assignment Page 3 of 4
Case 19-30757   Doc 38-5     Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Assignment Page 4 of 4
